DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/04/2021 has been entered. Claims 1, 14 and 20 have been amended.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/04/2021, have been fully considered and are persuasive. The previous all rejections have been withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2021 and 10/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
No statement for examiner's reason for allowance: Applicant’s remarks filed on 11/04/2021, are persuasive as applicant's reply makes evident the reason for allowance and satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of applicant's remarks in the Amendment filed on 11/04/2021 point out the reasons for claims which are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
•  BLOCKCHAIN FOLDING - Haque et al. (US 20200344234 A1): [0082] Second distributed ledger entry may be generated. The second distributed ledger entry may comprise a block of a blockchain. The distributed ledger entry may be associated with the user device. The second distributed ledger entry may be generated by the computing device, the application on the computing device, the user device, or the proxy device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached campus 9:00 AM- 5:00 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.S./               Examiner, Art Unit 2493


/CHAU LE/               Primary Examiner, Art Unit 2493